United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2839
                        ___________________________

                                  Robert Boudinot

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                            Polk County; State of Iowa

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: January 20, 2015
                             Filed: January 22, 2015
                                  [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Robert Boudinot appeals the district court’s1 dismissal of his pro se action
seeking damages and a new trial in connection with his 1991 voluntary manslaughter


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
conviction. The district court construed the action as one brought under 42 U.S.C. §
1983, and found that relief was barred by the applicable statute of limitations and that
the State of Iowa was immune from suit under the Eleventh Amendment. Following
de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam),
we affirm, see 8th Cir. R. 47B.
                        ______________________________




                                          -2-